BRAITHWAITE, Circuit Judge,
This case stems from an intersection accident on July 12, 1975, in Mission Hill, South Dakota. The trial court instructed as to negligence, contributory negligence and comparative negligence. The jury returned a verdict for the plaintiff. We affirm.
Defendant acknowledges there was evidence to sustain a jury finding that he was negligent and such negligence was a proximate cause of the collision. His only claim on appeal is that the evidence, viewed in a light most favorable to plaintiff, shows that plaintiff was guilty of contributory negligence; that such negligence was a proximate cause of the collision; and that it was more than slight as a matter of law.
Defendant argues that plaintiff was on the wrong side of the road at the time of impact. There is considerable evidence to support his argument. But there is also evidence to the contrary. Much of defendant’s briefs and oral argument was devoted to highlighting the unbelievability of some of that testimony. That is not our function. The record presents a classic jury question. There is evidence from which a jury could have decided for either party. We leave its decision undisturbed. Bogh v. Beadles, 1961, 79 S.D. 23, 107 N.W.2d 342; Ricketts v. Tusa, 1974, 87 S.D. 702, 214 N.W.2d 77.
The judgment is affirmed.
All the Justices concur.
BRAITHWAITE, Circuit Judge, sitting for MORGAN, J., disqualified.